ON RECOMMENDATION FOR DISCIPLINE FROM THE JUDICIARY COMMISSION OF LOUISIANA
I, VICTORY, J.
The Judiciary Commission of Louisiana (“Commission”) instituted proceedings against respondent, Justice of the Peace R.E. Chaffin, Ward 4, Parish of Evangeline, for failing to attend mandatory justice of the peace training courses conducted by the Louisiana Attorney General pursuant to La. R.S. 49:251.1.1 After a formal hearing, the Commission found that Respondent failed to attend mandatory justice of the peace training from 2000 to 2004, in violation of La. R.S. 49:251.1 and 13:25892, as |2well as a special training course eon-*430vened in August'2004. Further, the Cora-mission found that Respondent failed to attend justice of the peace training between 1997 and 2000. The Commission concluded that Respondent’s failure to attend this training from 1997 onward violated Canons 1 and 2A of the Code of Judicial Conduct and La. Const, art. V, § 25(C). As a consequence, the Commission recommends that Respondent be removed from office and that he be ordered to reimburse and pay to the Commission $220.50 in costs associated with these proceedings.
While Respondent claims that he has attended some of the Attorney General sessions, he has acknowledged before this Court that he has failed to attend many of the mandatory training sessions that he should have attended over the 14 years that he has held the office of justice of the peace. Further, he has attended the Attorney General’s training course in New Orleans in March 2005 and has assured this Court that, for the remainder of his term, he will comply with the requirements of La. R.S. 49:251.1. We also note that he has had no prior complaints lodged against him. Considering all these circumstances, we find that, rather than removal from office, a one-year period of suspension, fully deferred, along with placement on probation for the remainder of his term, is an appropriate sanction for Respondent’s misconduct.
DECREE
IT IS ORDERED that Justice of the Peace R.E. Chaffin be suspended from the office of Justice of the Peace for a period of one year, with the suspension being | ¡jtotally deferred. It is further ordered that Justice of the Peace R.E. Chaffin be placed on probation for the remainder of his term of office, with the probationary condition being that he strictly comply with the requirements of La. R.S. 49:251.1. Any failure by Respondent to comply with this condition during the probationary period will be grounds for making the deferred suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that costs and expenses in the matter in the amount of $220.50 are assessed against Respondent with legal interest to commence 30 days from the date of finality of this Court’s judgment until paid.
JOHNSON, J., dissents and would impose a period of actual suspension.
KIMBALL, J. dissents and would impose an actual suspension.

. La. R.S. 49:251.1 provides in pertinent part: § 251.1. Justice of the peace training course
A. The attorney general of the state of Louisiana, within six months from the date justices of the peace and constables take office and once a year thereafter, shall conduct courses of training and education for persons elected to full terms to the offices of justice of the peace and constable. Such courses of training shall be known as the Justice of the Peace Training Course, which may be conducted in various sections of the state at places designated by the attorney general.
B. Newly elected justices of the peace and constables must attend the first training course available after they take office. Every justice of the peace and constable shall attend at least one of the training courses every other year, and a justice of the peace or constable who fails to do so shall not earn or receive state supplemental pay for his office until he attends a course and receives a certificate of completion from the attorney general.
[[Image here]]
G. At the conclusion of the Justice of the Peace Training Course, the attorney general shall present to each justice of the peace and constable who has attended the full course a certificate of completion prepared by him and bearing his signature.


. La. R.S. 13:2589 provides in pertinent part:
§ 2589. Compensation of justices of the peace and constables in criminal matters
A. (1) Justices of the peace and constables shall receive no fees in criminal matters or in peace bond cases, but in lieu thereof they shall receive such salaries as are fixed by the *430parish governing authority and paid by the parish, which salaries shall be graded, but which in no case shall be less than seventy-five dollars per month. This salary of not less than seventy-five dollars per month shall include and shall not be in addition to the amount of the salary provided for in R.S. 33:1702.
(2) Every justice of the peace and constable shall attend at least one of the Justice of the Peace Training Courses offered by the attorney general pursuant to R.S. 49:251.1 every other year, and a justice of the peace or constable who fails to do so shall not earn or receive the compensation provided in this Section, until he attends a course and receives a certificate of constable, deputy constable, or special deputy constable for handling those litter violations.